Citation Nr: 1133432	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  10-42 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 10 percent for the service-connected migraines.

3.  Entitlement to an increased rating in excess of 10 percent for the service-connected traumatic brain injury (TBI).



REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the RO.


FINDINGS OF FACT

1.  The service-connected PTSD results in occupational and social impairment resulting in reduced reliability and productivity through such symptoms as disturbances of motivation and mood; flashbacks; sleep disturbance; and hypervigilence, but without suicidal or homicidal ideation, impaired communication, inappropriate hygiene, illogical speech, spatial disorientation, or an inability to maintain relationships.

2.  The service-connected migraine headaches are shown to have been manifested by prostrating attacks of  headaches weekly associated with sharp pain, sensitivity to light and sound, and nausea, and productive of severe economic inadaptability.  

3.  The Veteran has severe memory impairment, accompanied by cognitive symptoms of decreased attention span, difficulty concentrating, and difficulty with executive function.    




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating in excess of 50 percent for the service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130 including Diagnostic Code 9411 (2010).

2.  The criteria for the assignment of to an increased rating of 50 percent for the service-connected migraines are approximated. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7 (2010); 38 C.F.R. §§ 4.7, 4.124a including Diagnostic Code 8100 (2010).

3.  The criteria for the assignment of an increased rating of 70 percent for the service-connected traumatic brain injury are approximated. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7 (2010); 38 C.F.R. §§ 4.7, 4.124a including  Diagnostic Code 8045 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in April 2009 and May 2010 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in April 2009, May 2009, and June 2010.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  

The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).


PTSD

The Veteran contends that the symptoms of his PTSD warrant a rating in excess of 50 percent.  Because the preponderance of evidence shows that the Veteran's symptoms do not meet or approximate the criteria for a higher rating, particularly with due application of the Schedule, the Veteran's claim is denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The criteria for evaluating psychiatric impairment other than eating disorders are set forth in a General Rating Formula. See 38 C.F.R. § 4.130.  

Pursuant to the General Rating Formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126.

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV). That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM- IV).  

A score of 41- 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).   

A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  See Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV).

The Board notes that the Veteran is also rated under Diagnostic Code 8045 for traumatic brain injury (TBI). Under the current iteration of that code, emotional/behavioral dysfunction is rated under §4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. 

When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

In the present case, the Veteran is service-connected for PTSD and will be rated under the appropriate code for PTSD.

A February 2006 rating decision granted service connection for PTSD and assigned a 30 percent rating, effective on August 24, 2005.  In April 2006, the Veteran filed a Notice of Disagreement and requested a higher rating.  A Statement of the Case (SOC) was issued in August 2006.  The Veteran did not perfect this appeal.  

In March 2009, the Veteran filed a claim for an increased rating for his PTSD.  A July 2009 rating decision increased the Veteran's rating to 50 percent, effective on March 31, 2009.   The Veteran appealed this decision.  

The Veteran underwent a VA examination in October 2009.  The Veteran reported flashbacks and vivid memories of his combat experience, sleep disturbance with frequent wake-ups and nightmares, a heightened startle response, hypervigilance, avoidance of stimuli, isolation, avoidance of crowds, mood swings, and irritability.  

A mental status examination revealed the Veteran had a cooperative attitude and behavior; calm motor activity; neutral mood; mildly blunted affect; normal speech; full orientation; and appropriate thought content.  There was no evidence of perceptual impairment or thought disorder.  

The Veteran denied suicidal and homicidal ideation.  The Veteran reported that his recent memory is impaired and he has difficulty focusing and concentrating.  The Veteran described his relationship with his wife and children as "excellent."  He also stated that he enjoys going to the gym alone, playing golf alone, and riding his bike alone.  He will occasionally go out with his wife, but avoids crowds.  The examiner diagnosed chronic PTSD and assigned a GAF score of 50.  

The Board finds that at no point does the medical evidence show that the Veteran's depression symptoms meet the criteria supporting a rating in excess of 50 percent. Id.; Mauerhan, supra. 

The criteria contemplated by the 70 percent rating contemplate symptoms including suicidal ideation, impaired speech, near continuous panic or depression, neglect of personal appearance or hygiene, spatial disorientation, and an inability to maintain relationships. Id.  

To date, the record does not show the Veteran having inadequate hygiene, significantly impaired speech, or continuous panic or depression. The Veteran's symptoms primarily manifest as hypervigilance, exaggerated startle response, flashbacks, disturbed sleep, and irritability.  These symptoms are contemplated by the 50 percent rating.

The records show that the Veteran maintains a positive relationship with his wife and children and continues to participate in activities he enjoys, such as exercise, golf, and biking.  The record also contains no evidence of suicidal or homicidal ideations, violence, hallucinations, or delusions.  The Veteran was assigned a GAF score of 50 for serious symptoms; however, the Veteran stated that his PTSD does not impact his employment. 

The Board has considered a staged rating based on the variances in the Veteran's symptomatology.  However, as stated above, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas and a 100 percent rating is warranted when there is a total occupational and social impairment due to symptoms, such as persistent delusions or hallucinations.  

The entirety of the Veteran's symptoms is  shown to equate with occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

A review of VA treatment records and VA examination reports does not reveal that the Veteran experiences gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting others or disorientation to time or place.  

The Veteran has been noted to be able to maintain minimum hygiene. Additionally, the Veteran has not experienced suicidal or homicidal ideations; obsessional rituals; or speech intermittently illogical, obscure, or irrelevant.  

Although the Veteran complains of recent memory loss, there is no indication in the record that he has experienced memory loss of such severity that the Veteran forgets the names of close relatives, his own occupation, or name. Accordingly, a rating in excess of 50 percent for PTSD is denied.

The Board has also considered the Veteran's lay statements regarding the severity of his disability. The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his PTSD; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  

While the Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  

Therefore, the preponderance of the more probative medical evidence is against the claim, and a higher rating is not assignable.  


Migraines

The Veteran contends that his migraines warrant a rating in excess of 10 percent. 
The Veteran contends the current disability rating does not accurately reflect the severity of his migraine headache disorder.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board grants the claim and assigns a 50 percent disability evaluation. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months warrants a 10 percent disability rating; with characteristic prostrating attacks occurring on an average once a month over last several months warrants a 30 percent disability rating; and with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent disability rating.

The Veteran underwent a VA examination in April 2009.  He reported that he experienced migraines frequently, which were accompanied by bouts of nausea.  He also experienced sensitivity to light and sound.  

At a May 2009 VA examination, the Veteran reported having severe migraine headaches that occurred three to four times per week at a level nine out of ten on the pain scale.  They were accompanied by photo- and phonophobia.  The migraines last up to a day and a half, and half were prostrating in nature.  

In June 2010, the Veteran underwent another VA examination.  He stated that the duration of his migraines had increased and currently lasted three to four days.  He characterized them as "weekly, prostrating, intensity 7-8 out of 10."  The Veteran reported being absent from his employment as a result of his migraines. 

The competent evidence of record shows that the Veteran has consistently complained of migraine headaches with sharp pain, nausea, and photosensitivity.  These headaches occur weekly, lasting three to four days in duration.   

Lay evidence is acceptable to prove symptomatology over a period of time when such symptomatology is within the purview of, or may be readily recognized by lay persons.  See Jandreau, 492 F.3d at 1376-77.  

The Veteran is competent to report as to the frequency and severity of his migraine headaches.  The Board finds the Veteran's statement to be credible.  Therefore, the Board finds that the manifestations of the Veteran's service-connected migraine headaches more nearly approximate the criteria for a 50 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Accordingly, the appeal for an increased rating of 50 percent for the service-connected migraine headaches is granted.   


TBI

The Veteran's residuals of head injury were rated under the diagnostic code for residuals of a traumatic brain injury.  He contends that he is entitled to a higher disability rating as he experiences more severe symptomatology than that associated with a 10 percent disability rating.  

As discussed, the Veteran has already been assigned separate compensable evaluations of 50 percent for his chronic migraines and 50 percent for his PTSD. 

Traumatic brain disease is rated under Diagnostic 8045, which states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  The Veteran is separately rated under Diagnostic Code 8100 for his migraines.  

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  The Veteran is separately rated under Diagnostic Code 9411 for his PTSD.  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI. For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity. 

The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  

In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose residuals of a TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review. VA will review that veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045. 

A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable. 38 C.F.R. § 4.124a, Diagnostic Code 8045.

The Veteran underwent a VA TBI examination in May 2009.  The examination was conducted using a TBI worksheet.  The examiner noted that a review of the record showed the Veteran had a severe head injury during service, after which he was unconscious for three days and then hospitalized for rehabilitation for one month.  

The Veteran had trouble with his recent memory and this symptom had worsened since the injury.  He had no history of dizziness or vertigo; seizures; autonomic dysfunctional numbness; numbness, parasthesias, or other sensory changes; weakness or paralysis; mobility problems; fatigue; malaise; neurobehavioral change; bowel problems; bladder problems; speech/swallowing difficulty; decreased sense of taste or smell; endocrine dysfunction; or cranial nerve dysfunction.  

The examiner noted the following symptoms.  Regarding balance and coordination, the Veteran reported being mildly unsteady on his feet and occasionally leaning  on his wife when walking.  He experienced pain from his migraine headaches.  He had trouble falling and staying asleep.  He had a diagnosis of PTSD with anxiety, mood swings, and depression.  His memory impairment was severe.  

The Veteran had a decreased attention span.  The Veteran also had erectile dysfunction, which the examiner attributed to vascular disease.  Finally, the examiner noted that the Veteran had sensitivity to light and sound accompanying his migraines.  

The examination revealed normal reflexes and motor function.  With regard to his cognitive impairment, the examination revealed mild functional impairment of memory, attention, concentration and executive function.  His judgment was normal, as were his social interaction, orientation, motor activity, consciousness, and communication.  He exhibited subjective symptoms of dizziness, daily headaches, tinnitus, insomnia and hypersensitivity to light and sound.  

In June 2010, the Veteran underwent another VA TBI examination.  He reported having migraines and memory impairment as his primary symptoms.  His memory problems had gotten progressively worse.  

The Veteran also reported having dizziness with his headaches, balance difficulties due to a recent foot fracture, and sleep apnea.  He listed the following cognitive symptoms: decreased attention; difficulty concentrating; and difficulty with executive functions, including speed of information processing, goal setting, planning, organizing, and prioritizing.  He also had constant tinnitus in his left ear.  

Upon examination, the examiner found normal reflexes and no motor abnormalities.  Regarding his cognitive impairment, evidence on testing of moderate impairment of memory, attention, concentration or executive functions resulted in a finding of moderate functional impairment.   The examiner also noted moderately impaired judgment, occasionally inappropriate social interaction, moderately impaired spatial orientation, intermittent dizziness and frequent insomnia.

Under Diagnostic Code 8045, an evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  

A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  The physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of a TBI are evaluated separately.  

Here, the record currently shows that Veteran's symptomatology due to his TBI as to the following facets.  

A level of severity of "3" has been assigned for the memory, attention, concentration, executive functions facet, indicating that an examiner has found evidence such objective evidence on testing of moderate impairment of memory, attention, concentration or executive functions. 

A level of severity of "0" has been assigned for the Judgment facet, indicating that an examiner has found evidence of normal judgment. A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  

A level of severity of "0" has been assigned for the Social interaction facet.  The examiner has found evidence that social interaction is occasionally inappropriate.  Also, it is noted that the Veteran reports he has some difficulty interacting with others due to irritability and being short-tempered, but he is currently employed despite these difficulties.    

Additionally, the evidence shows the Veteran describes his relationships with his wife and children as "excellent."  These symptoms are contemplated by the current 50 percent rating for his PTSD; therefore a "0" level of severity is assigned.  

A level of severity of "0" has been assigned for the Orientation facet.  A review of the evidence shows that the Veteran has been consistently evaluated as oriented to person, time, place and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet.  The evidence shows the Veteran was unsteady on his feet due to a recent foot fracture, but not attributable to his TBI.  

A level of severity of "0" has been assigned for the Visual spatial orientation facet, based on the VA examiner's finding that the Veteran's spatial orientation was normal.  There was no evidence of impairment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired.

A level of severity of "0" has been assigned for the Subjective symptoms facet.  The examiner found evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships, specifically: tinnitus, insomnia, headaches, photophobia, and phonophobia. 

However, the Veteran is already compensated for these symptoms with 50 percent ratings for PTSD and migraines and a 10 percent rating for tinnitus of the left ear.  

Further, the Veteran has been diagnosed for obstructive sleep apnea, which accounts for his sleeping impairment. Therefore, no additional compensation is warranted.  

A level of severity of "0" has been assigned for the Communication facet. The evidence of record shows that the Veteran's speech and communication have been evaluated as normal.  

A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. The record shows that the Veteran does not have impaired communication.

The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified are based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets. 

The evaluation assigned is 10 percent based upon the highest severity level of "1," which was assigned for the following facets: social interaction; motor activity (with intact motor and sensory system); and subjective symptoms.

The evidence shows that the Veteran has severe memory impairment, accompanied by cognitive symptoms of decreased attention span, difficulty concentrating, and difficulty with executive function.  

Therefore, on this record, the Board finds that the current disability picture more close resembles that of a level "3" in the facet of memory, attention, concentration, and executive function.  

According to Diagnostic Code 8045, this warrants a 70 percent rating for the service-connected TBI.     


Extraschedular rating

Lastly, the record does not reflect that an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted. This case does not present "exceptional" circumstances, and, as the Veteran's symptomatology is appropriately addressed by the ratings assigned, the Rating Schedule is adequate.  


ORDER

An increased rating in excess of 50 percent for the service-connected PTSD is denied.

An increased rating of 50 percent for the service-connected migraines is granted, subject to the regulation controlling disbursement of VA monetary benefits.

An increased rating of 70 percent for the service-connected traumatic brain injury is granted, subject to the regulations controlling disbursement of VA monetary benefits.


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


